Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Susan Morse on 01/06/2022.
The application has been amended as follows: 
1 (Currently Amended). A communication device operational as a first node in a communication system including a user terminal and a second node, the communication device comprising:
circuitry configured to cause communication with the user terminal with multiple component carriers, the communication including:
obtaining a downlink component carrier as a downlink primary component carrier for communication with the user terminal, changing the downlink primary component carrier only in a condition of a
handover, obtaining an uplink component carrier for receiving a Physical Uplink Control Channel (PUCCH) from the user terminal, and
transmitting, via Radio Resource Control (RRC) signaling, designation information regarding an uplink primary component carrier to override an uplink
primary component carrier set as a default uplink primary component carrier by the user terminal;
wherein the circuitry is further s configured to receive PUCCH signals on both of an uplink component carrier associated with the second node and an uplink component carrier associated with the first node.
6. (Cancelled).

11 (Currently Amended). A communication device operational as a user terminal in a communication system including a first node and a second node, the communication device comprising:
circuitry configured to cause communication with the first and second nodes with multiple component carriers, the communication including:
setting a downlink component carrier associated with a first node as a downlink primary component carrier, changing the downlink primary component carrier only in a condition of a
handover, setting an uplink component carrier for receiving a Physical Uplink Control Channel (PUCCH) from the user terminal, and
receiving, via Radio Resource Control (RRC) signaling, designation information regarding an uplink primary component carrier to override an uplink
primary component carrier set as a default uplink primary component carrier by the user terminal;
wherein the circuitry is further configured to transmit PUCCH signals on both of an uplink component carrier associated with the second node and an uplink component carrier associated with the first node.

16. (Cancelled). 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With regards to claims 1 and 11, Slov et al. US 2014/0064251 A1 discloses UE connected with LPN on UL and with Macro node on DL. Imamura et al. US 9,729,293 B2 and Noh et al. US 2015/0229450 A1 disclose UE communicating with both LPN and Macro node. However, the aforementioned references do not disclose transmitting/receiving PUCCH signals on both of an uplink component carrier associated with the second node and an uplink component carrier associated with the first node.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472